Exhibit 10.1




NINTH AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF MAY 4, 2017
AMONG
CARRIZO OIL & GAS, INC.,
AS BORROWER,
THE GUARANTORS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
AND ROYAL BANK OF CANADA,
AS CO-SYNDICATION AGENTS,
COMPASS BANK AND SG AMERICAS SECURITIES, LLC,
AS CO-DOCUMENTATION AGENTS
AND
THE LENDERS PARTY HERETO


WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS INC.
AND CAPITAL ONE, NATIONAL ASSOCIATION,
AS JOINT LEAD ARRANGERS AND BOOKRUNNERS









--------------------------------------------------------------------------------






NINTH AMENDMENT TO CREDIT AGREEMENT
THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Ninth Amendment”) dated as of
May 4, 2017, among CARRIZO OIL & GAS, INC., a Texas corporation (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”); the Lenders
listed on the signature pages hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
Agents party thereto are parties to that certain Credit Agreement dated as of
January 27, 2011 (as amended by that certain First Amendment dated as of March
26, 2012, that certain Resignation, Consent and Appointment Agreement dated as
of April 20, 2012, that certain Second Amendment dated as of September 4, 2012,
that certain Third Amendment dated as of September 27, 2012, that certain Fourth
Amendment dated as of October 9, 2013, that certain Fifth Amendment dated as of
October 7, 2014, that certain Sixth Amendment dated as of May 5, 2015, that
certain Seventh Amendment dated as of October 30, 2015, that certain Eighth
Amendment dated as of May 3, 2016, and as otherwise amended, supplemented or
modified, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit and other financial accommodations available to and on behalf of
the Borrower.
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders are willing to do so on the terms and
subject to the conditions set forth herein.
NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this Ninth Amendment, and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Ninth Amendment. Unless otherwise indicated, all section and
article references in this Ninth Amendment refer to sections and articles of the
Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendment to Preamble. The final clause of the preamble to the Credit
Agreement is hereby deleting such clause in its entirety and replacing it with
the following:
; and Compass Bank and SG Americas Securities, LLC, as co-documentation agents
for the Lenders (each in such capacity, together with its successors in such
capacity, a “Co-Documentation Agent” and, collectively, the “Co-Documentation
Agents”).





--------------------------------------------------------------------------------





2.2    Amendments to Section 1.02: Section 1.02 is hereby amended by:
(a)    adding, amending or restating, as the case may be, the following defined
terms as follows:
“Agreement” means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of March 26, 2012, that certain
Resignation, Consent and Appointment Agreement dated as of April 20, 2012, that
certain Second Amendment to Credit Agreement dated as of September 4, 2012, that
certain Third Amendment to Credit Agreement dated as of September 27, 2012, that
certain Fourth Amendment to Credit Agreement dated as of October 9, 2013, that
certain Fifth Amendment to Credit Agreement dated as of October 7, 2014, that
certain Sixth Amendment to Credit Agreement dated as of May 5, 2015, that
certain Seventh Amendment to Credit Agreement dated as of October 30, 2015, that
certain Eighth Amendment dated as of May 3, 2016, that certain Ninth Amendment
dated as of May 4, 2017, and as the same may from time to time be further
amended, modified, supplemented or restated.
“Arranger” means each of Wells Fargo Securities, LLC, Citigroup Global Markets
Inc. and Capital One, National Association, in their respective capacities as a
joint lead arranger and joint bookrunner hereunder. “Arrangers” has the
correlative meaning with reference to each Arranger collectively.


“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
obligations of such Person to pay the deferred purchase price of Property or
services (other than (i) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business and (ii)
accounts payable incurred in the ordinary course of business which are either
(x) not more than 90 days past due or (y) being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise to be secured by) a
Lien on any Property of such Person, whether or not such Debt has been assumed
by such Person, provided that the amount of Debt for purposes of clause (f)
shall be an amount equal to the lesser of the unpaid amount of such Debt and the
fair market value of the encumbered Property; (g) all Debt (as defined in the
other clauses of this definition) of others


- 2 -



--------------------------------------------------------------------------------





guaranteed by such Person or in respect of which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments (but only to the extent of such
advance payments and only to the extent such commodities, goods or services have
not been delivered), other than gas balancing arrangements in the ordinary
course of business; (i) any Debt of a partnership for which such Person is
liable either by agreement, by operation of law or by a Governmental Requirement
but only to the extent of such liability; (j) Disqualified Capital Stock of such
Person; and (k) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment. Notwithstanding anything to the contrary herein or in the
other Loan Documents, “Debt” shall not include obligations to pay for drilling
expenses, capital expenditure costs, overhead charges and other drilling carry
costs, up to an aggregate amount not to exceed $40,000,000, or any guarantee
thereof. The Debt of any Person shall include all obligations of such Person of
the character described above to the extent such Person remains legally liable
in respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.


“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans within
three (3) Business Days of the date required to be funded by it hereunder unless
such Lender notifies Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (which conditions precedent, together with the
applicable default, if any, shall be specifically identified in such writing)
has not been satisfied, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank, the Swing Line Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement unless such writing or public statement
relates to such Lenders’ obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with the
applicable default, if any, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) failed, within three (3) Business
Days after request by the Administrative Agent or the Borrower, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans (provided that such Lender shall cease to be a


- 3 -



--------------------------------------------------------------------------------





Defaulting Lender pursuant to this clause (c) upon receipt of written
confirmation by the Administrative Agent and the Borrower), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) become the subject of a
Bail-In Action, bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has a parent company that
has become the subject of a Bail-In Action, bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it or, in
the good faith determination of the Administrative Agent or the Borrower, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment; provided that a Lender
shall not become a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or any Person controlling
such Lender or the exercise of control over such Lender or any Person
controlling such Lender by a Governmental Authority or an instrumentality
thereof.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate (rounded upwards, if necessary, to the next 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which
dollar deposits of an amount comparable to such Eurodollar Borrowing and for a
maturity comparable to


- 4 -



--------------------------------------------------------------------------------





such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the LIBO Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Hedge Agreements, of any one or more
Credit Parties in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any other Credit Party in respect of any Hedge
Agreement at any time shall be the Hedge Termination Value thereof.


“Maturity Date” means May 4, 2022; provided that, in the event that the
Borrower’s 7.5% Senior Notes due 2020 are not refinanced with other Debt having
a maturity date that is later than November 4, 2022 or otherwise repaid, prepaid
or redeemed pursuant to a transaction permitted hereunder, in each case before
June 15, 2020, the Maturity Date shall, automatically without further action or
notice, be June 15, 2020.


“Ninth Amendment Effective Date” means May 4, 2017.


(b)    deleting the following defined terms: “Cash Collateral”, “Cash
Equivalents”, “Consolidated Cash Balance”, “Consolidated Cash Balance
Threshold”, “Excess Cash”, “Excluded Asset Disposition Proceeds”, “Excluded
Equity Proceeds”, “Excluded Proceeds Account”, “Interest Expense” and “Total
Secured Debt”.
(c)    deleting the Borrowing Base Utilization Grid in the defined term
“Applicable Margin” and replacing it with the following:
Borrowing Base Utilization Grid
Utilization Percentage
<25%
≥ 25% but <50%
≥ 50% but <75%
≥ 75% but <90%
≥ 90%
Eurodollar Loans
2.00%
2.25%
2.50%
2.75%
3.00%
ABR Loans
1.00%
1.25%
1.50%
1.75%
2.00%
Commitment Fee Rate
0.375%
0.375%
0.50%
0.50%
0.50%



2.3    Amendment to Section 2.02(c). Section 2.02(c) is hereby amended by (i)
deleting the text reading “an integral multiple of $1,000,000 and not less than
$1,000,000” contained in the first sentence thereof and replacing it in its
entirety with text reading “an integral multiple of $100,000 and not less than
$500,000” and (ii) deleting the text reading “an integral multiple of


- 5 -



--------------------------------------------------------------------------------





$500,000 and not less than $1,000,000” contained in the second sentence thereof
and replacing it in its entirety with text reading “an integral multiple of
$100,000 and not less than $500,000”.
2.4    Amendment to Section 2.03. Section 2.03 is hereby amended by adding the
term “and” at the end of Section 2.03(v), deleting existing Section 2.03(vi) and
renumbering existing Section 2.03(vii) as Section 2.03(vi).
2.5    Amendment to Section 2.07(e). Section 2.07(e) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(e)    Reduction of Borrowing Base Upon Issuance of Senior Notes. Upon the
issuance of any Senior Notes in accordance with Section 9.02(f) (other than
Senior Notes issued pursuant to an Exchange Offer or constituting Permitted
Refinancing Debt), the Borrowing Base then in effect shall be reduced by an
amount equal to the product of 0.25 multiplied by the stated principal amount of
such Senior Notes (without regard to any initial issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders on such date until the
next redetermination or modification thereof hereunder.”


2.6    Amendment to Section 3.04(a). Section 3.04(a) is hereby amended by (i)
deleting the text reading “in a minimum aggregate amount of $1,000,000 or any
integral multiple of $500,000 in excess thereof or, if less than $500,000, the
remaining balance of the ABR Loans” contained therein and replacing it in its
entirety with text reading “in a minimum aggregate amount of $500,000 or any
integral multiple of $100,000 in excess thereof or, if less than $500,000, the
remaining balance of the ABR Loans” and (ii) deleting the text reading “in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof or, if less than $1,000,000, the remaining balance of such
Eurodollar Borrowing” contained in the second sentence thereof and replacing it
in its entirety with text reading “in a minimum aggregate amount of $500,000 or
any integral multiple of $100,000 in excess thereof or, if less than $500,000,
the remaining balance of such Eurodollar Borrowing”.
2.7    Amendment to Section 3.04(c). Section 3.04(c) is hereby amended by
deleting existing Section 3.04(c)(iv) and renumbering existing Sections
3.04(c)(v) and (vi) as Sections 3.04(c)(iv) and (v), respectively.
2.8    Amendment to Section 6.02. Section 6.02 is hereby amended by:
(a)    Deleting existing Section 6.02(c) and renumbering existing Section
6.02(d) as Section 6.02(c).
(b)    deleting the paragraph at the end thereof and replacing it with the
following:
“Each request for a Borrowing and each request for the issuance, amendment (to
increase the amount or extend the term), renewal or extension of any Letter of


- 6 -



--------------------------------------------------------------------------------





Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Sections 6.02(a) and
(b).”


2.9    Amendment to Section 7.22. Section 7.22 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 7.22    Solvency. Immediately after giving effect to the transactions
contemplated hereby, including any Borrowing or the issuance, amendment (to
increase the amount or extend the term), renewal or extension of any Letter of
Credit (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Credit Parties, taken as a whole, will
exceed the aggregate Debt of the Credit Parties on a consolidated basis, as such
Debt becomes absolute and matures, (b) the Credit Parties, taken as a whole,
have not incurred, do not intend to incur, and do not believe that they will
incur, Debt beyond their ability to pay such Debt (after taking into account the
timing and amounts of cash that they reasonably expect could be received and the
amounts that they reasonably expect could be payable on or in respect of their
liabilities, and giving effect to amounts that could reasonably be expected to
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) the Credit
Parties, taken as a whole, have not (and will have no reason to believe that
they will have thereafter) unreasonably small capital for the conduct of their
business.”


2.10    Amendment to Section 7.23. Section 7.23 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 7.23    Sanctions Laws and Regulations; Anti-Corruption Laws. None of
the Borrower, any Subsidiary of the Borrower or any directors or officers of the
Borrower or any such Subsidiary or any brokers or other agents acting at the
direction of the foregoing in connection with this Agreement or any other Loan
Document, is a Designated Person. Each of Borrower and its Subsidiaries and
their respective directors, officers and, to the knowledge of Borrower,
employees, agents, advisors and Affiliates is in compliance, in all material
respects, with (a) all Sanctions Laws and Regulations, (b) the United States
Foreign Corrupt Practices Act of 1977, as amended, and any other applicable
anti-bribery or anti-corruption laws, rules, regulations and orders
(collectively, “Anti-Corruption Laws”) and (c) the PATRIOT Act and any other
applicable terrorism and money laundering laws, rules, regulations and orders.
No part of the proceeds of the Loans or Letters of Credit will be used, directly
or indirectly, by the Borrower or any Subsidiary (i) for the purpose of
financing any activities or business of or with any Person or in any country,
region or territory that at such time is the subject of any Sanctions or (ii)
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order


- 7 -



--------------------------------------------------------------------------------





to obtain, retain or direct business or obtain any improper advantage, in
violation of any Anti-Corruption Law.”


2.11    Amendment to Section 8.01. Section 8.01 is hereby amended by deleting
existing Section 8.01(o) and renumbering existing Section 8.01(p) as Section
8.01(o).
2.12    Amendment to Section 8.18. Section 8.18 is hereby amended by deleting
Section 8.18(c).
2.13    Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    Maximum Ratio of Total Debt to EBITDA. The Borrower will not, as of the
last day of any fiscal quarter, permit its ratio of Total Debt as of such date
to EBITDA for the period of four consecutive fiscal quarters ending on such date
to be greater than 4.00 to 1.00.”


2.14    Amendment to Section 9.01(c). Section 9.01(c) is hereby amended by
deleting such Section in its entirety.
2.15    Amendment to Section 9.02(b). Section 9.02(b) is hereby amended by (i)
deleting the text reading “October 7, 2014” and replacing it with text reading
“the Ninth Amendment Effective Date” and (ii) by deleting the text reading “June
30, 2014” and replacing it with “December 31, 2016”.
2.16    Amendment to Section 9.02(f). Section 9.02(f) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(f)    Senior Notes issued by the Borrower and any guarantees of such Debt by
the Borrower or any other Guarantor, provided that (i) at the time of incurring
such Debt (A) no Default has occurred and is then continuing and (B) no Default
would result from the incurrence of such Debt after giving effect to the
incurrence of such Debt (and any concurrent repayment of Debt with the proceeds
of such incurrence), (ii) such Debt does not have any scheduled amortization
prior to 91 days after the Maturity Date, (iii) such Debt does not mature sooner
than 91 days after the Maturity Date, (iv) the covenants applicable to such Debt
are not materially more onerous, taken as a whole, than the covenants applicable
to the Loans, (v) the Borrowing Base is reduced pursuant to Section 2.07(e), and
prepayment is made to the extent required by Section 3.04(c)(iii), and (vi)
after giving pro forma effect to the issuance of such Debt the Borrower is in
compliance with Section 9.01.”


2.17    Amendment to Section 9.02(g). Section 9.02(g) is hereby amended by
deleting the amount “$20,000,000” and replacing it with the amount
“$40,000,000”.
2.18    Amendment to Section 9.02(j). Section 9.02(j) is hereby amended by
deleting the amount “$25,000,000” and replacing it with the amount
“$40,000,000”.


- 8 -



--------------------------------------------------------------------------------





2.19    Amendment to Section 9.03(h). Section 9.03(h) is hereby amended by
deleting the amount “$25,000,000” and replacing it with the amount
“$40,000,000”.
2.20    Amendment to Section 9.04(a)(viii). Section 9.04(a)(viii) is hereby
amended by deleting the amount “$5,000,000” in each instance of its use and
replacing it with the amount “$10,000,000”, and deleting the amount
“$25,000,000” and replacing it with the amount “$50,000,000”.
2.21    Amendment to Section 9.04(b)(i). Section 9.04(b)(i) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(i)    Redeem the Senior Notes (other than (A) as the result of the conversion
of Senior Notes into Equity Interests of the Borrower (other than Disqualified
Capital Stock), (B) with the net cash proceeds of a substantially concurrent
(for this purpose meaning 150 days) offering of common Equity Interests or
Permitted Refinancing Debt, (C) cash payments made in settlement of the
Borrower’s obligations under (1) the Existing Convertible Notes Indenture upon
the conversion or required repurchase of any Existing Convertible Notes
thereunder or (2) any other indenture pursuant to which any convertible notes of
the Borrower are issued upon the conversion or required repurchase of any such
convertible notes thereunder, (D) voluntary Redemptions of the Existing
Convertible Notes or Senior Notes so long as (I) immediately after giving effect
to any such Redemption, Availability is greater than or equal to 25% of the
Borrowing Base and (2) the aggregate amount paid by the Borrower and the
Restricted Subsidiaries to effect all such Redemptions since the Ninth Amendment
Effective Date does not exceed $100,000,000 and (E) Redemptions of Senior Notes
in an amount equal to the net cash proceeds of any Sale of Property which is not
prohibited by Section 9.11; provided that, with respect to any Sale of Property
pursuant to clause (d) of Section 9.11, the Borrower shall have first made any
prepayment and/or deposit of cash collateral required by Section 3.04(c)(iii);
or”


2.22    Amendment to Section 9.05(h). Section 9.05(h) is hereby amended by
deleting the amount “$15,000,000” and replacing it with the amount
“$35,000,000”.
2.23    Amendment to Section 9.05(q). Section 9.05(q) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
(q)    other Investments made after the Effective Date (including Investments in
Unrestricted Subsidiaries and Foreign Restricted Subsidiaries made after the
Effective Date) not to exceed $100,000,000 or, if Availability after giving pro
forma effect to such Investment is equal to or greater than 25% of the then
effective Borrowing Base, such amount may not exceed $150,000,000 (each measured
on a cost basis) in the aggregate at any time; provided that no Event of Default
exists or would result from such Investment.




- 9 -



--------------------------------------------------------------------------------





2.24    Amendment to Section 9.11(e). Section 9.11(e) is hereby amended by
deleting the amount “$2,500,000” and replacing it with the amount “$5,000,000”.
2.25    Amendment to Section 9.16(d). Section 9.16(d) is hereby amended by
deleting the amount “$120,000,000” and replacing it with the amount
“$300,000,000”.
2.26    Amendment to Section 10.01(k). Section 10.01(k) is hereby amended by
deleting the amount “$20,000,000” and replacing it with the amount
“$25,000,000”.
2.27    Amendment to Section 12.04(b)(i). Section 12.04(b)(i) is hereby amended
by deleting the text therein reading “(such consent not to be unreasonably
withheld)” and replacing it with text reading “(such consent not to be
unreasonably withheld or delayed)”.
2.28    Amendment to Section 12.11. Section 12.11 is hereby amended by deleting
such Section in its entirety and replacing it with the following:
“Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (and in connection therewith, to
the extent permitted by applicable law or such regulatory authority, the
disclosing Person agrees to inform the Borrower of such disclosure or pending
disclosure), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (and in connection therewith, to the
extent permitted by applicable law or such legal process, the disclosing Person
agrees to inform the Borrower of such disclosure or pending disclosure), (d) to
any other party to this Agreement or any other Loan Document, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.11, to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement, (ii)
any actual or prospective counterparty (or its advisors) to any Hedge Agreement
relating to any Credit Party and its obligations or (iii) any credit insurance
provider relating to the Borrower and its obligations under the Loan Documents,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
12.11 or (ii) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis from a source other than the Borrower or
any Credit Party. For the purposes of this Section 12.11, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or the business of the Borrower or any Subsidiary,
other than any such information that is available to the


- 10 -



--------------------------------------------------------------------------------





Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary and other information
pertaining to the terms of this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.”


2.29    Amendment to Article XII. Article XII is hereby amended by adding the
following new Sections 12.18 and 12.19 where numerically appropriate.
“Section 12.18 Flood Insurance. Notwithstanding any provision in this Agreement,
any Security Instrument or any other Loan Document to the contrary, in no event
is any Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby or shall be encumbered by any Security
Instrument. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et. seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.
Section 12.19    No Advisor or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges the
Guarantors’ understanding, that: (a) the arranging and other services provided
by the Administrative Agent, the Joint Lead Arrangers and the Lenders in
connection with this Agreement are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Joint Lead Arrangers and the Lenders, on the other hand, (b) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, (c) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (d) each of the
Administrative Agent, the Joint Lead Arrangers and the Lenders is, and has been,
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person, (e) neither the Administrative Agent, the Joint Lead Arrangers nor the
Lenders has any obligation to the Borrower or any of its Affiliates with respect


- 11 -



--------------------------------------------------------------------------------





to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (f) the Administrative Agent,
the Joint Lead Arrangers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
the Joint Lead Arrangers nor the Lenders has any obligation to disclose any of
such interests to the Borrower or any of its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Joint Lead Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.”
2.30    Amendment to Annex I. Annex I is hereby amended and replaced in its
entirety by Annex I attached to this Ninth Amendment.
2.31    Amendment to Exhibit B. Exhibit B is hereby amended and replaced in its
entirety with Exhibit B attached to this Ninth Amendment.
Section 3.    Borrowing Base and Aggregate Elected Commitment Amount. From and
after the Ninth Amendment Effective Date, the Borrowing Base is affirmed to be,
and hereby is, equal to the amount of $900,000,000 and the Aggregate Elected
Commitment Amount is affirmed to be $800,000,000, which Borrowing Base and
Aggregate Elected Commitment Amount shall remain in effect until with respect to
the Borrowing Base, the next Scheduled Redetermination or the Borrowing Base is
otherwise redetermined or adjusted in accordance with the Credit Agreement and
with respect to the Aggregate Elected Commitment Amount any adjustment pursuant
to Section 2.07A. Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07(e),
Section 8.12(c) or Section 9.11. Each of the Borrower, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, agree that the
redetermination of the Borrowing Base pursuant to this Section 3 shall
constitute the Scheduled Redetermination for May 1, 2017. This Section 3
constitutes notice of the redetermined Borrowing Base in accordance with Section
2.07(d) of the Credit Agreement.
Section 4.    Assignments and Reallocations. The Lenders have agreed among
themselves, in consultation with the Borrower, to reallocate their respective
Maximum Credit Amounts and Elected Commitment Amounts. The Administrative Agent
and the Borrower hereby consent to such reallocation and the Lenders’
assignments of their Maximum Credit Amounts and Elected Commitment Amounts. On
the Ninth Amendment Effective Date and after giving effect to such
reallocations, the Maximum Credit Amount and Elected Commitment Amount of each
Lender shall be as set forth on Annex I of this Ninth Amendment which Annex I
supersedes and replaces the Annex I to the Credit Agreement. With respect to
such reallocation, each Lender shall be deemed to have acquired the Maximum
Credit Amount and Elected Commitment Amount allocated to it from each of the
other Lenders and pursuant to the terms of the Assignment and Assumption
Agreement attached as Exhibit G to the Credit Agreement as if each such Lender
had executed an Assignment and Assumption Agreement with respect to such
allocation. In connection with the assignments in this Ninth Amendment and for
purposes of such assignments only, the


- 12 -



--------------------------------------------------------------------------------





Lenders, the Administrative Agent and the Borrower waive the processing and
recordation fee under Section 12.04(b)(ii)(C).
Section 5.    Conditions Precedent. This Ninth Amendment shall become effective
on the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02) (such date, the “Ninth Amendment Effective
Date”):
5.1    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Ninth Amendment Effective Date and all other
fees the Borrower has agreed to pay in connection with this Ninth Amendment,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
5.2    The Administrative Agent shall have received from all of the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) of this Ninth Amendment signed on behalf of such
Person.
5.3    If requested in writing by a Lender not later than the Business Day prior
to the Ninth Amendment Effective Date, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower, payable to such Lender in
a principal amount equal to its Maximum Credit Amount as in effect on the Ninth
Amendment Effective Date and otherwise duly completed.
5.4    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Ninth Amendment.
5.5    The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require in connection with
the transactions contemplated hereby.
The Administrative Agent is hereby authorized and directed to declare this Ninth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 6.    Post Closing. Within 30 days after the Ninth Amendment Effective
Date the Borrower and the applicable Guarantors shall have delivered mortgages
to the Administrative Agent covering Oil and Gas Properties of sufficient value
to be in compliance with Section 8.13(a).
Section 7.    Miscellaneous.
7.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Ninth Amendment, shall remain in full force and effect following the
effectiveness of this Ninth Amendment.
7.2    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Ninth Amendment; (b) ratifies
and affirms (i) its


- 13 -



--------------------------------------------------------------------------------





obligations under, and acknowledges its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended hereby, and
(ii) that the Liens created by the Loan Documents to which it is a party are
valid and continuing and secure the Obligations in accordance with the terms
thereof, after giving effect to this Ninth Amendment; and (c) represents and
warrants to the Lenders that on and as of the date hereof, and immediately after
giving effect to the terms of this Ninth Amendment (i) all of the
representations and warranties of the Borrower and the Guarantors contained in
the Loan Documents are true and correct in all material respects, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects as of such specified earlier
date, and (ii) no Default or Event of Default has occurred and is continuing.
7.3    Loan Document. This Ninth Amendment is a Loan Document.
7.4    Counterparts. This Ninth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Ninth Amendment by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
7.5    NO ORAL AGREEMENT. THIS NINTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
7.6    GOVERNING LAW. THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
7.7    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and reasonable expenses incurred in connection with this
Ninth Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
7.8    Severability. Any provision of this Ninth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
7.9    Successors and Assigns. This Ninth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]


- 14 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the date first written above.


BORROWER:    CARRIZO OIL & GAS, INC.




By: /s/ David L. Pitts    
David L. Pitts
Vice President and Chief Financial Officer




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





GUARANTORS:
BANDELIER PIPELINE HOLDING, LLC,
CARRIZO (EAGLE FORD) LLC,
CARRIZO (MARCELLUS) LLC,
CARRIZO (MARCELLUS) WV LLC,
CARRIZO MARCELLUS HOLDING INC.,
CARRIZO (NIOBRARA) LLC,
CARRIZO (PERMIAN) LLC,
CARRIZO (UTICA) LLC,
CLLR, INC.,
HONDO PIPELINE, INC.,
And
MESCALERO PIPELINE, LLC,




By: /s/ David L. Pitts    
David L. Pitts
Vice President


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





LENDERS:    WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Administrative Agent and a Lender




By: /s/ Greg Smothers    
Name: Greg Smothers    
Title: Authorized Officer    


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender




By: /s/ Peter Kardos    
Name: Peter Kardos
Title: Vice President




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Robert James    
Name: Robert James
Title: Director




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a
Lender




By: /s/ Mark Lumpkin, Jr.    
Name: Mark Lumpkin, Jr.
Title: Authorized Signatory


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender




By: /s/ Michael Willis    
Name: Michael Willis
Title: Managing Director




By: /s/ Sharada Manne    
Name: Sharada Manne
Title: Managing Director




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





SOCIETE GENERALE, as a Lender




By: /s/ Max Sonnonstine    
Name: Max Sonnonstine
Title: Director


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





COMPASS BANK, as a Lender




By: /s/ Kathleen J. Bowen    
Name: Kathleen J. Bowen
Title: Managing Director


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





BMO HARRIS BANK, N.A., as a Lender




By: /s/ James V. Ducote    
Name: James V. Ducote
Title: Managing Director


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Jonathan Luchansky    
Name: Jonathan Luchansky
Title: Director


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as a Lender




By: /s/ Alan Dawson    
Name: Alan Dawson
Title: Director


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender




By: /s/ Josh Rosenthal    
Name: Josh Rosenthal
Title: Authorized Signatory




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Ronald E. McKaig    
Name: Ronald E. McKaig
Title: Managing Director


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





ABN AMRO CAPITAL USA LLC,
as a Lender




By: /s/ Darrell Holley    
Name: Darrell Holley
Title: Managing Director




By: /s/ Michaela Braun    
Name: Michaela Braun
Title: Director




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ George E. McKean    
Name: George E. McKean
Title: Senior Vice President


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory




By: /s/ Lea Baerlocher    
Name: Lea Baerlocher
Title: Authorized Signatory


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





IBERIABANK, as a Lender




By: /s/ Stacy Goldstein    
Name: Stacy Goldstein
Title: Senior Vice President




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





ASSOCIATED BANK, N.A., as a Lender




By: /s/ Brian Caddell    
Name: Brian Caddell
Title: Senior Vice President




Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





COMERICA BANK,
as a Lender




By: /s/ William Robinson    
Name: William Robinson
Title: Senior Vice President


Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------





REGIONS BANK,
as a Lender




By: /s/ Kelly L. Elmore III    
Name: Kelly L. Elmore III
Title: Senior Vice President








Signature Page to Ninth Amendment to Credit Agreement
Carrizo Oil & Gas, Inc.

--------------------------------------------------------------------------------






ANNEX I
LIST OF APPLICABLE PERCENTAGES, MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENT
AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Elected Commitment Amount
Wells Fargo Bank, N.A.
7.50%
$150,000,000.00


$60,000,000.00


Capital One, N.A.
7.50%
$150,000,000.00


$60,000,000.00


Citibank, N.A.
7.50%
$150,000,000.00


$60,000,000.00


Royal Bank of Canada
5.80%
$116,000,000.00


$46,400,000.00


BMO Harris Bank, N.A.
5.80%
$116,000,000.00


$46,400,000.00


Compass Bank
5.80%
$116,000,000.00


$46,400,000.00


Credit Agricole Corporate and Investment Bank
5.80%
$116,000,000.00


$46,400,000.00


Goldman Sachs Bank USA
5.80%
$116,000,000.00


$46,400,000.00


PNC Bank National Association
5.80%
$116,000,000.00


$46,400,000.00


Societe Generale
5.80%
$116,000,000.00


$46,400,000.00


The Bank of Nova Scotia
5.80%
$116,000,000.00


$46,400,000.00


ABN AMRO Capital USA LLC
4.30%
$86,000,000.00


$34,400,000.00


Bank of America, N.A.
4.30%
$86,000,000.00


$34,400,000.00


Credit Suisse AG, Cayman Islands Branch
4.30%
$86,000,000.00


$34,400,000.00


Iberiabank
4.30%
$86,000,000.00


$34,400,000.00


KeyBank National Association
4.30%
$86,000,000.00


$34,400,000.00


Associated Bank, N.A.
3.20%
$64,000,000.00


$25,600,000.00


Comerica Bank
3.20%
$64,000,000.00


$25,600,000.00


Regions Bank
3.20%
$64,000,000.00


$25,600,000.00


TOTAL
100.00%


$2,000,000,000.00




$800,000,000.00











Annex I



--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF] BORROWING REQUEST
[ ], 201[ ]
Carrizo Oil & Gas, Inc., a corporation duly formed and existing under the laws
of the State of Texas (the “Borrower”), pursuant to Section 2.03 of the Credit
Agreement dated as of January 27, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the other agents and lenders from time to time party thereto (unless otherwise
defined herein, each capitalized term used herein shall have the same meaning
given to it in the Credit Agreement), hereby requests a Borrowing as follows:
(i)    the aggregate amount of the requested Borrowing is $[ ];
(ii)    the date of such Borrowing is [ ], 201[ ];
(iii)    the requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
(iv)    [the initial Interest Period applicable thereto is [ ]]1;
(v)    the amount of the Borrowing Base in effect on the date hereof is $[ ];
(vi)    the total Revolving Credit Exposures on the date hereof (without regard
to this requested Borrowing) is $[ ];
(vii)    the pro forma total Revolving Credit Exposures (giving effect to this
requested Borrowing) is $[ ];
(viii)    the location and number of the Borrower’s account to which funds are
to be disbursed are as follows:
[                ]
[                ]
[                ]
[                ]
[                ]










                 
1 Include in the case of a Eurodollar Borrowing.


Exhibit B



--------------------------------------------------------------------------------





The undersigned certifies that he/she is the [ ] of the Borrower and that as
such he/she is authorized to execute this Borrowing Request on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.
 
CARRIZO OIL & GAS, INC.
 
 
 
 
 
By:    
 
Name:    
 
Title:    





Exhibit B

